Case 1:18-cr-20613-JEM Document 38 Entered on FLSD Docket 01/09/2019 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  SAMUEL BAPTISTE,

        Defendant.
  _______________________________/

        DEFENDANT’S UNOPPOSED MOTION FOR FARETTA HEARING

        The Defendant, Samuel Baptiste, through undersigned counsel, respectfully

  submits his request for a Faretta hearing and states in support the following.

        Per Mr. Baptiste’s request, the Court held a status conference in this matter

  on January 2, 2019. (D.E. 35.) At the status conference, the Court denied Mr.

  Baptiste’s ore tenus motion to terminate the Federal Public Defender’s Office and to

  appoint him new counsel. Mr. Baptiste then moved ore tenus to proceed pro se. The

  Court advised Mr. Baptiste it would not rule on an ore tenus request to proceed pro

  se and to file a request in writing to that effect, should he desire to represent

  himself.

        Undersigned counsel has consulted with Mr. Baptiste as to how he wishes to

  proceed. Mr. Baptiste confirmed that he wishes to represent himself. Per Mr.

  Baptiste’s request, undersigned counsel submits this request for the Court to

  conduct a Faretta hearing to determine whether Mr. Baptiste’s waiver of the right
                                         1
Case 1:18-cr-20613-JEM Document 38 Entered on FLSD Docket 01/09/2019 Page 2 of 5



  to counsel and to proceed pro se is knowing, voluntary, and intelligent.

        In Faretta v. California, the Supreme Court examined whether the Sixth

  Amendment to the U.S. Constitution includes the right of an accused in a criminal

  proceeding to represent himself; the Court answered this question in the

  affirmative. Faretta v. California, 422 U.S. 806 (1975). “The Sixth Amendment does

  not provide merely that a defense shall be made for the accused; it grants to the

  accused personally the right to make his defense.” Id. at 818. In examining the

  history of this right, the Court noted that the right to represent oneself in federal

  court has been protected by statute since the passage of the Judiciary Act of 1789

  and is currently preserved in Title 28, U.S.C. § 1654, which provides: “In all courts

  of the United States the parties may plead and conduct their own cases personally

  or by counsel….” The Faretta Court further discussed the longstanding recognition

  of such a right in the federal courts, in most state courts, and in the language and

  spirit of the Sixth Amendment. Id. at 813-32. Recognizing that the right to defend is

  personal, the Court held the Sixth Amendment encompasses one’s right to represent

  oneself.

        To invoke his Sixth Amendment right to self-representation, a defendant

  “does not need to recite some talismanic formula hoping to open the eyes and ears of

  the court to his request,” but must clearly and unambiguously state his request,

  either orally or in writing. Dorman v. Wainwright, 798 F.2d 1358, 1366 (11th Cir.

  1986). A trial court’s summary denial of a criminal defendant’s request to proceed

  pro se constitutes reversible error. See Dorman, 798 F.2d at 1370 (“the denial of the
                                             2
Case 1:18-cr-20613-JEM Document 38 Entered on FLSD Docket 01/09/2019 Page 3 of 5



  right to proceed pro se is not amenable to harmless error analysis”) (citing McKaskle

  v. Wiggins, 465 U.S. 168, 177 n.8 (1984) (“The right [to proceed pro se] is either

  respected or denied; its deprivation cannot be harmless.”)).

        When a defendant makes a request to represent himself, the court should

  establish that his request is made knowingly and intelligently. Faretta, 422 U.S. at

  835. In Faretta, the Court made clear that, though the accused “need not himself

  have the skill and experience of a lawyer in order competently and intelligently to

  choose self-representation, he should be made aware of the dangers and

  disadvantages of self-representation….” Id. While not strictly required, the ideal

  method of ensuring a voluntary waiver of the right to counsel is for the trial court to

  conduct a hearing at which the defendant is advised of the charges, basic trial

  procedures, and the hazards of self-representation. See Strozier v. Newsome, 926

  F.2d 1100, 1104 (11th Cir. 1991). Though the Court may consider a defendant’s

  knowledge of or prior experience with the legal system in determining whether his

  waiver is knowing and intelligent, a defendant asserting his right to represent

  himself need not demonstrate complete mastery of the intricacies of criminal

  procedure or evidentiary rules in order to exercise his right to self-representation.

  See Faretta, 422 U.S. at 836 (defendant’s technical knowledge not relevant to an

  assessment of his knowing exercise of the right to defend himself).

        Mr. Baptiste made a clear and unambiguous request to represent himself in

  these proceedings at the January 2, 2019, status conference and has requested that

  undersigned counsel notify the Court that he persists in this request. He now
                                        3
Case 1:18-cr-20613-JEM Document 38 Entered on FLSD Docket 01/09/2019 Page 4 of 5



  requests the Court conduct an inquiry of the type outlined in Faretta and its

  progeny to determine that his request to exercise his constitutional right to self-

  representation is being made knowingly and intelligently.

         Undersigned counsel has conferred with AUSA Marc Anton, who does not

  oppose Mr. Baptiste’s request for a Faretta hearing.

        WHEREFORE Mr. Baptiste respectfully requests that the Court schedule a

  hearing to conduct a Faretta inquiry to determine whether his request to represent

  himself in this matter is a knowing and intelligent waiver of his right to be

  represented by counsel.



                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER


                                  By:    /s/Abigail E. Becker
                                         Abigail E. Becker
                                         Assistant Federal Public Defender
                                         Florida Bar No.: 072284
                                         150 W. Flagler Street, Suite 1700
                                         Miami, Florida 33130
                                         Tel: 305-530-7000/Fax: 305-536-4559
                                         E-Mail Address: abigail_becker@fd.org




                                           4
Case 1:18-cr-20613-JEM Document 38 Entered on FLSD Docket 01/09/2019 Page 5 of 5



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on January 9, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.             I also certify that the

  foregoing document is being served this day on all counsel of record or pro se

  parties, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.


                                                    /s/Abigail E. Becker




                                            5
